Citation Nr: 1635134	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-20 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than June 30, 2011, for the grant of service connection for major depressive disorder, single episode, moderate severity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to February 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). The November 2012 rating decision granted service connection for major depressive disorder, single episode, moderate severity, at 30 percent disabling, effective from April 19, 2011. 
However, in an April 2014 rating decision by the Reno, Nevada, RO of the VA, clear and unmistakable error was found in the effective date assigned, and service connection was established from June 30, 2011. This action did not satisfy the Veteran's appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993). Jurisdiction of this matter has been transferred to the Reno, Nevada, RO.

In November 2014, the Veteran, sitting at the RO in Reno, Nevada, testified at a video conference hearing before the undersigned Veterans Law Judge, sitting in Washington DC. A transcript of the hearing is included in the claims file. 

In an April 2015 statement, the Veteran appeared to raise the issues of entitlement to earlier effective dates for the grant of service connection for a left ankle condition, a bilateral knee condition and a bilateral shoulder condition.  These issues have not been adjudicated and are referred to the RO for the appropriate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.


FINDING OF FACT

The Veteran submitted a claim for entitlement to service connection for major depressive disorder, single episode, moderate severity, as secondary to his service-connected sleep apnea, on June 30, 2011. There is no evidence of a formal or informal claim prior to June 30, 2011.


CONCLUSION OF LAW

There is no legal entitlement to an effective date prior to June 30, 2011, for the grant of service connection for major depressive disorder, single episode, moderate severity. 38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. As noted above, the earlier effective date claim being decided herein arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for depressive disorder. Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007). 

VA fulfilled its duty to assist the Veteran in obtaining all relevant, identified and available evidence relating to the claim being decided. There is no evidence that there are any outstanding records relevant to the claim. The Board will therefore proceed to the merits of the claim being decided herein.

II. Earlier Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later. See 38 C.F.R. § 3.400 (2015). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." It must "identify the benefit sought." 38 C.F.R. § 3.155 (a). VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits. Servello, supra. In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. See 38 C.F.R. § 3.155.

The Veteran contends that the effective date for his grant of service connection for a depressive disorder should be February 26, 2001, his date of discharge, instead of June 30, 2011. See November 2012 Notice of Disagreement. The Veteran further asserts that he believes that he filed a claim for depression at the same time that he filed his claim for sleep apnea upon discharge. See June 2014 hearing transcript. 

The Board received a Statement in Support of Claim on June 30, 2011, in which the Veteran explained that he believes his depression is related to and was initiated by his service-connected sleep apnea. However, the Board must consider whether any evidence of record prior to June 30, 2011, could serve as a formal or informal claim in order to entitle the Veteran to an earlier effective date for depressive disorder. 

Upon review of the claims file, the Board finds that although previous statements and claims were filed, a claim for depressive disorder was not raised prior to June 30, 2011. Specifically, the Veteran's March 2001 VA Form 21-526, the Veteran's Application for Compensation or Pension, claimed the following disabilities: bilateral hearing loss, right knee chronic pain, bilateral ankles chronic pain, hypertension, right wrist injury, residuals of right wrist surgery, hemorrhoids, lower back pain, and sleeplessness. The Veteran did not, at this point, make a formal or informal claim of depression, to include as secondary to sleep apnea or sleeplessness.

Moreover, the Board received correspondences in April 2011. However, such writings did not raise the issue of depression, and instead asserted that the Veteran suffered from chronic back pain, knee pain, bilateral shoulder pain, right wrist pain including radial nerve surgery on wrist years ago, and stated that the Veteran is unable to work due to his medical conditions. Furthermore, in an April 2011 Statement in Support of Claim, the Veteran noted severe back pain, bilateral shoulder pain, and wrist pain due to his radial nerve, with numbness with loss of grip in his hand. The Veteran also noted that his sleep apnea impairs his ability to focus, concentrate, and stay awake, and that even when he is able to sleep, he wakes up several times due to the pain in his back, shoulders, knees, or wrist. Again, at this point, the Veteran did not make a formal or informal claim for depression, to include as secondary to sleep apnea or sleeplessness.

The Board has also reviewed the medical evidence of record for indications of an informal claim. See 38 C.F.R. § 3.155. The Veteran was afforded VA examinations in August 2001, April 2002, and February 2003, however, the Veteran did not report or even raise the issue of depression at these examinations. Instead, the Board finds that the Veteran reported depression after his date of claim during his VA examinations in July 2011 and August 2012. Additionally, the claims file contains VA treatment records dated from June 2013 to May 2014, after the date of claim, with no indication of a prior intent to apply for such benefit. While the Veteran did submit private treatment records in September 2011 that indicate a diagnosis of general depression since 1998, the Board emphasizes that a claim must identify the benefit sought. The mere reference in medical treatment records to that disability is not a claim. See 38 C.F.R. § 3.155; MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical treatment for a disability, without an intent expressed by a claimant to seek benefits based on that disability does not constitute an informal compensation claim). Thus, even when considering the Veteran's communications or action, there is no indications of an intent to apply for such benefit under the laws administered by VA. See 38 C.F.R. § 3.155.

As noted, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. In this case, there is no communication or action between the Veteran and VA that may be construed as an informal or formal claim for compensation prior to June 30, 2011. Accordingly, based on the Veteran's claim in June 30, 2011, the Board finds that the proper effective date is June 30, 2011. See 38 C.F.R. § 3.155 (a).
 
In light of the facts above, there is no basis on which an earlier effective date may be assigned. For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than June 30, 2011, for the grant of service connection for depressive disorder. The benefit of the doubt doctrine is therefore not for application and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date earlier than June 30, 2011, for the grant of service connection for major depressive disorder, single episode, moderate severity, is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


